 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SANTOS RENE FLORES,                                No. 2: 18-cv-2770 KJM KJN P
12                        Plaintiff,
13             v.                                        ORDER
14    CDCR, et al.,
15                        Defendants.
16

17            On January 18, 2019, the undersigned granted plaintiff sixty days to file an amended

18   complaint and objections to the November 8, 2019 findings and recommendations. (ECF No.

19   14.) On February 11, 2019, plaintiff filed a letter requesting help contacting his lawyer, Mr.

20   Boome. (ECF No. 15.) Plaintiff alleges that the phone at the prison will not let him call out to

21   his lawyer. Plaintiff requests that the court ask Mr. Boome to contact plaintiff.

22            Plaintiff is informed that, under these circumstances, the undersigned is not authorized to

23   contact a lawyer on plaintiff’s behalf.

24            Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for court assistance in

25   contacting his lawyer (ECF No. 15) is denied.

26   Dated: February 27, 2019

27
     Flor2770.ord
28
                                                        1
